                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

UNITED STATES OF AMERICA                         )
                                                 )       Criminal Case No. 7:13cr00038-2
                                                 )
v.                                               )
                                                 )       By: Michael F. Urbanski
DOMINIQUE MAURICE JONES,                         )       Chief United States District Judge
    Defendant.                                   )

                                  MEMORANDUM OPINION

        Dominique Maurice Jones, 1 a federal inmate proceeding pro se, filed a motion he has

titled as a motion for reconsideration or to reopen the court’s order denying his motion to

vacate, set aside, or correct sentence, pursuant to 28 U.S.C. § 2255.                    ECF No. 767.

Dominique asserts that he is seeking relief pursuant to Federal Rules of Civil Procedure

60(b)(1), (2), and (6). Upon review of the record, however, the court concludes that his

motion is a mixed motion in that part of it is more properly construed as a § 2255 motion

and is subject to dismissal as an unauthorized, successive motion. 2 The other part of his

motion is a proper Rule 60(b) motion, but his arguments for reconsideration fail on their

merits. Thus, the court will deny in part and dismiss without prejudice in part Dominique’s

motion.

                                          I.         DISCUSSION

     A. Rule 60(b) Proceedings

        Because of the bar on successive § 2255 motions, see 28 U.S.C. § 2255(h), a motion

        1  Throughout this opinion, the court refers to defendant by his first name to distinguish him from
his brother and co-defendant, Oshay Terrell Jones.

        2 Dominique also has filed a separate motion seeking a sentence reduction pursuant to Amendment

782 of the United States Sentencing Guidelines. ECF No. 769. That motion will be addressed by separate
order.
under Federal Rule of Civil Procedure 60(b) in a § 2255 proceeding must be carefully

evaluated to determine the precise challenges it raises. As the Fourth Circuit has explained:

               [A] Rule 60(b) motion in a habeas proceeding that attacks “the
               substance of the federal court’s resolution of a claim on the
               merits” is not a true Rule 60(b) motion, but rather a successive
               habeas petition. Gonzalez [v. Crosby, 545 U.S. 524, 531–32
               (2005).] A successive habeas petition may not be filed in district
               court without preauthorization from a court of appeals
               under § 2244(b)(3)(A). A Rule 60(b) motion that challenges
               “some defect in the integrity of the federal habeas proceedings,”
               however, is a true Rule 60(b) motion, and is not subject to the
               preauthorization requirement. Id.

United States v. McRae, 793 F.3d 392, 397 (4th Cir. 2015); see also Richardson v. Thomas,

930 F.3d 587, 597 (4th Cir. 2019) (stating same principles).

       Dominique’s motion asserts that the court failed to address one of the claims he says

he raised in his § 2255 proceedings. To the extent that his argument is that the court failed

to address a claim he had raised, such an argument is properly characterized as alleging “a

defect in the integrity of the federal habeas proceedings,” and it is a true Rule 60(b) motion.

Thus, no prefiling authorization is needed for that portion of his motion. Id. However, as

the court discusses in more detail in the next section, the court did not, in fact, fail to address

the claims he actually raised. Instead, the claim that he now raises is a new one, not

previously raised in his § 2255 proceedings. As such, it is a new claim that is barred as

second or successive.     Because Dominique has not submitted any evidence of having

obtained authorization from the Fourth Circuit to file a second or successive § 2255




                                                2
motion, 3 see § 2255(h), his new claim must be dismissed without prejudice as a successive

§ 2255 motion.

        Accordingly, his petition is a mixed Rule 60(b)/successive § 2255 motion. United

States v. McRae, 793 F.3d 392 (4th Cir. 2015). In response to such petitions, courts

generally afford the petitioner the opportunity to “elect between deleting the improper

claims or having the entire motion treated as a successive application.” Id. at 400 (citation

omitted). Here, however, it is necessary to address the Rule 60(b) request for relief to even

determine whether Dominique is raising a new, successive claim. In this case, then, ordering

Dominique to elect between these alternatives would be futile. Put differently, even if he

chose to abandon his successive § 2255 claims, his Rule 60(b) motion would be denied

because no error occurred in the § 2255 proceedings. Thus, the court will address his Rule

60(b) claim without requiring him to choose between it and his successive § 2255 claims.

Guy v. United States, No. 316CR303RJCDCK1, 2018 WL 4603154, at *3 (W.D.N.C. Sept.

25, 2018) (taking same approach and relying on United States v. Walton, 587 F. App’x 83

(4th Cir. 2014)).

    B. Challenges to Drug Amounts

        To properly analyze the claims Dominque raises in his motion, it is important to

distinguish between different types of challenges to the drug weights attributed to

        3 The court may consider a second or successive § 2255 motion only upon specific certification from
the Fourth Circuit that the claims in the motion meet certain criteria. Specifically,
        a second or successive motion must be certified as provided in section 2255 by a panel of
        the appropriate court of appeals to contain –
             (1) Newly discovered evidence that, if proven and viewed in light of the evidence as a
                 whole, would be sufficient to establish by clear and convincing evidence that no
                 reasonable factfinder would have found the movant guilty of the offense; or
             (2) A new rule of constitutional law, made retroactive to cases on collateral
                 review by the Supreme Court, that was previously unavailable.
28 U.S.C. § 2255(h).
                                                    3
Dominique at sentencing. In his initial § 2255 proceeding, Dominique alleged that his

counsel had been ineffective for failing to object at sentencing to the drug weights

attributable to him. The court addressed—and rejected—his claims.

       Specifically, the court noted that defense counsel “vigorously opposed the drug

weight calculation” in the PSR and raised several challenges to it. Mem. Op. at 20, ECF No.

576. First, counsel argued that the only relevant and reliable evidence of his conduct

suggested that he should be held accountable for no more than 169 grams of crack cocaine.

She also argued that he was not implicated in the conspiracy from its beginning, but only

later, which should reduce the amount of drugs for which he was held responsible. She also

argued that the PSR had “double count[ed]” drug weight because money received for drugs

was converted into drug weights, but the drugs sold were also included in the calculation.

Id.

       The drug weight issue which Dominique now contends his counsel was ineffective

for failing to raise and failing to “investigate”—and which he claims that the court failed to

address—is what was referred to in his co-defendant’s § 2255 proceedings as the “Snead

Drug Weight Claim.” See generally ECF No. 684 (April 9, 2020 Mem. Op. discussing

claim). As explained by the court in that opinion, a trial witness, Brandon Snead, testified at

trial that he had purchased crack cocaine from Oshay Jones between January and August

2012. Snead estimated that the cumulative total of all his purchases was about an ounce of

crack cocaine.    The Presentence Report, however, erroneously stated that Snead had

“estimated he bought one ounce per week for eight months.” This “gross overstatement of

drug quantity . . . appears to have factored into the total quantity of 1,442.2 grams of crack


                                              4
cocaine” later calculated in the PSR. Id. at 35. Moreover, the sentencing court relied on that

amount in setting the base guideline offense for both Oshay and Dominique. Id. at 3 & n.5.

        When Oshay raised this issue in asking for Rule 60(b) relief from the court’s prior

denial of his § 2255 motion, the court concluded that it had authority under Rule 60(b) to

address the Snead Drug Weight Claim because Oshay had raised it in his initial § 2255

proceeding, and the court had neglected to rule upon in the first instance. Id. at 31, 34.

Ultimately, the court found that counsel was ineffective for failing to raise this objection at

sentencing, so the court granted Oshay’s motion for reconsideration as to this issue, granted

him § 2255 relief on this claim, and resentenced him. Oshay’s sentence was reduced from a

term of imprisonment of 280 months to a term of 168 months.

        Dominique, however, stands on different footing. Oshay’s pro se § 2255 motion

included detail about Snead’s trial testimony and the discrepancy between his testimony and

the reported drug amounts based on it in the PSR. ECF No. 448, at 17–18. Dominique’s

did not.

        For support that he, too, raised this issue, Dominique points to two documents in his

underlying § 2255 proceedings. 4 First, he points to the conclusion in his response to the

government’s motion to dismiss his § 2255 motion, in which he stated: “Jones would also

point to the court’s direct attention, in conclusion, that Ms. Friedman has further prejudiced

him by failing to object to an inaccurate drug quantity amount recommended by the

Presentencing writer—that 1.4 kilograms was ‘seized’ in the so-called Jones conspiracy” and


        4 After Dominique filed his original and amended motion to vacate and the government responded,

the court appointed habeas counsel, who filed a consolidated amended § 2255 motion. As a result,
Dominique’s earlier pro se filings were dismissed. Even considering all of the § 2255 filings, including
Dominique’s earlier pro se filings, the miscalculation or mischaracterization of Snead’s testimony in the PSR
was not squarely presented.
                                                     5
referred to his attached declaration at paragraphs 10 to 13. ECF No. 518 at 24. That

document also states that “this failure has too, stemmed from Friedman’s failure to

investigate.” Id.

       Second, he points to the declaration referenced in, and attached to, his response, at

paragraphs 10-13, ECF No. 518-1 at 2. In their entirety, those four paragraphs state as

follows:

              10. I, Dominique Jones during presentencing, unequivocally
              advised Ms. Friedman that I was incarcerated in Juvenile center
              in November, 2007, and that I should not be guilty or sentenced
              for drug amounts consistent of more than 840 grams and
              especially not a 1.4 kilogram drug weight as recommended in
              the PSR:

              11. Ms. Friedman never objected to this mistake in the PSR
              (after trial the jury found [m]e guilty of 28 grams);

              12. The district court clearly said that it was sentencing [m]e and
              others, on the 1.4 kilograms that were actually seized . . .

              13. Ms. Melissa W. Friedman failed to object to this mistake
              during the “critical stage” of sentencing in [m]y case.

ECF No. 518-3, at 2 (internal citations to sentencing transcript omitted).

       This did not squarely put the Snead Drug Weight Claim in issue. These portions of

Dominique’s filings did not refer explicitly to Snead at any point, nor direct the court to the

alleged error. They said, in general terms, that the sentencing court’s determination that 1.4

kilograms was seized was a mistake, but he appeared to base that argument on the fact that

he was found guilty by the jury of a conspiracy involving only 28 grams. Moreover, any

assertion that he raised the Snead Drug Weight claim in his original § 2255 proceedings is

severely undercut by the statement in his pending motion to reconsider that, at the time of

his original filings, Jones “did not know or present to the 2255 court that there was an
                                              6
overstated amount of crack cocaine, that the presentence report stated was purchased by

Brandon Snead from Oshay Jones (co-defendant).” ECF NO. 767 at 17.

        Given this admission, plus the general nature of the challenges raised in his § 2255

proceedings, Dominique’s Snead Drug Weight Claim is not one that was raised and that the

court failed to address or “overlooked,” as he asserts. Instead, it is in fact a new claim, not

one previously raised in his § 2255 proceedings. Because it raises a new claim, it is part of an

unauthorized second or successive § 2255 motion, which he has not obtained authorization

from the Fourth Circuit to file. It cannot be addressed as part of a Rule 60(b) motion.

        For the same reasons, no relief is available to him under Rule 60(b), because he has

not shown that any error occurred, nor has he shown that he is entitled to relief under Rule

60(b)(6), which requires a showing of “extraordinary circumstances.” Gonzalez, 545 U.S. at

536. “When making a motion under Rule 60(b), the party moving for relief ‘must clearly

establish the grounds therefor to the satisfaction of the district court,’ and such grounds

‘must be clearly substantiated by adequate proof.’” In re Burnley, 988 F.2d 1, 3 (1992)

(internal citations omitted). Here, that standard is not met. He has not shown that the court

failed to consider any argument he squarely raised in his initial § 2255 proceedings, nor has

he shown that the court erred in its characterization of his claims. Accordingly, he is not

entitled to relief under Rule 60(b) and any request for such relief will be denied. 5




        5    Dominique also claims that his court-appointed counsel during the § 2255 proceedings was
constitutionally ineffective because he failed to raise the issue in his § 2255 proceedings. To the extent that
this claim is not second or successive because it could not have been raised in his initial § 2255 proceedings, it
nonetheless does not entitle him to relief. Because there is no constitutional right to counsel in § 2255
proceedings, no ineffective assistance claim can be based on § 2255 counsel’s errors. United States v.
MacDonald, 966 F.2d 854, 859 n.9 (4th Cir. 1992).

                                                        7
                                    II.    CONCLUSION

       For the foregoing reasons, the court concludes that the Snead Drug Weight Issue was

not raised by Dominique in his initial § 2255 proceedings and the court, therefore, did not

fail to consider it. Instead, it is a new claim that he has not obtained authorization to file.

As such, it must be dismissed without prejudice. An appropriate order will be entered.

                                           Entered: June 21, 2021
                                                               Michael F. Urbanski
                                                               Chief U.S. District Judge
                                                               2021.06.21 15:01:44
                                                               -04'00'
                                           Michael F. Urbanski
                                           Chief United States District Judge




                                              8
